Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-03025-PAB

HIGH COUNTRY CONSERVATION ADVOCATES,
WILDEARTH GUARDIANS,
CENTER FOR BIOLOGICAL DIVERSITY,
SIERRA CLUB, and
WILDERNESS WORKSHOP,

      Plaintiffs,

v.

UNITED STATES FOREST SERVICE,
U.S. DEPARTMENT OF AGRICULTURE,
DANIEL JIRÓN, in his official capacity as Acting Under Secretary of Agriculture for
Natural Resources and Environment, U.S. Department of Agriculture,
SCOTT ARMENTROUT, in his official capacity as Supervisor of the Grand Mesa,
Uncompahgre, and Gunnison National Forests,
UNITED STATES DEPARTMENT OF THE INTERIOR,
BUREAU OF LAND MANAGEMENT, and
KATHARINE MACGREGOR, in her official capacity as Deputy Assistant Secretary,
Land and Minerals Management, U.S. Department of the Interior,

      Defendants, and

MOUNTAIN COAL COMPANY, LLC,

      Defendant-Intervenor.


                                       ORDER


      This matter is before the Court on Plaintiffs’ Emergency Motion to Enforce

Remedy [Docket No. 77].
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 2 of 11




I.   BACKGROUND

      A.   Factual Background

      This lawsuit is part of an ongoing dispute over proposed exploration and coal

mining activities in and around the Sunset Roadless Area near the west flank of Mount

Gunnison in Colorado. Docket No. 62 at 2. The Sunset Roadless Area is located on

National Forest lands managed by the United States Forest Service (“Forest Service”).

Id. at 3. The Bureau of Land Management (“BLM”) is, however, responsible for

managing coal leases on Forest Service land. See 30 U.S.C. § 181 et seq. Coal

leases and lease modifications are subject to a dual-agency permitting process by

which the BLM must obtain the consent of the Forest Service before approving leases

or lease modifications. High Country Conservation Advocates v. United States Forest

Serv., 52 F. Supp. 3d 1174, 1182-83 (D. Colo. 2014) (“High Country I”).

      The Colorado Roadless Rule, adopted by the Forest Service in 2012, prohibits

road construction in certain designated areas. See 36 C.F.R. § 294.43. At the time of

adoption, the Roadless Rule included an exception for the North Fork Coal Mining Area

(the “North Fork Exception”). See Special Areas; Roadless Area Conservation;

Applicability to National Forests in Colorado, 77 Fed. Reg. 39,576, 39,578 (July 3,

2012). The North Fork Exception allowed for road construction related to coal mining in

previously protected land, including the Sunset Roadless Area. High Country I, 52 F.

Supp. 3d at 1184. In prior litigation, Judge R. Brooke Jackson severed the North Fork

Exception from the remainder of the Roadless Rule and vacated the North Fork




                                            2
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 3 of 11




Exception. High Country Conservation Advocates v. United States Forest Serv., 67 F.

Supp. 3d 1262, 1266-67 (D. Colo. 2014) (“High Country II”).

      Defendant-intervenor Mountain Coal Company, LLC (“Mountain Coal”) operates

the West Elk Coal Mine, an underground mine that runs below parts of the Grand Mesa,

Uncompahgre, and Gunnison National Forests. Docket No. 62 at 3. After the

conclusion of the prior litigation, Mountain Coal renewed certain mine expansion

applications that would extend into the area covered by the North Fork Exception. Id. at

6. The Forest Service subsequently initiated a rulemaking to reimplement the North

Fork Exception. Id. In the course of this rulemaking, the Forest Service produced a

supplemental final environmental impact statement (the “Exception SFEIS”). Id. at 7.

On December 19, 2016, the Forest Service issued a Record of Decision and readopted

the North Fork Exception. See Roadless Area Conservation; National Forest System

Lands in Colorado, 81 Fed. Reg. 91,811 (Dec. 19, 2016). In April 2017, the BLM issued

a supplemental environmental impact statement related to the lease modifications (the

“Leasing SFEIS”). Docket No. 62 at 7. In December 2017, the Forest Service

consented, and BLM approved, Mountain Coal’s lease modifications. Id. at 8. As

relevant here, the lease modifications allow Mountain Coal to perform exploration

activities, including specified road construction, with a view toward expanded mining

operations into the Sunset Roadless Area. Id. at 3 (citing Docket No. 1 at 18, ¶ 52).

      B.   Procedural History

      On December 15, 2017, plaintiffs, certain environmental advocacy organizations,

filed this action, challenging the approval of both the North Fork Exception and


                                            3
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 4 of 11




Mountain Coal’s lease modifications. Docket No. 1. The complaint includes eight

causes of action, all arising under the federal Administrative Procedure Act (“APA”), 5

U.S.C. § 701 et seq., asserting that the agency defendants 1 violated the National

Environmental Policy Act (“NEPA”), 42 U.S.C. § 4331 et seq., in promulgating the

Exception SFEIS and the Leasing SFEIS. See id. at 31-37, ¶ 90-123. The Court issued

a ruling on the merits in the agency defendants’ favor on August 10, 2018. Docket No.

62. As relevant here, the Court concluded that the agency defendants di d not violate

NEPA by failing to consider (1) the “Pilot Knob Alternative” in the Exception SFEIS or (2)

the “Methane Flaring Alternative” in the Leasing SFEIS. Id. at 19-29. The Court

entered judgment on August 16, 2018. Docket No. 63.

      Plaintiffs appealed. Docket No. 64. On March 2, 2020, the Tenth Circuit vacated

the Court’s judgment. High Country Conservation Advocates v. United States Forest

Service, 951 F.3d 1217 (10th Cir. 2020) (“High Country III”). The Tenth Circuit

concluded that the Forest Service’s decision to eliminate the Pilot Knob Alternative from

the Exception SFEIS was arbitrary and thus violated NEPA. Id. at 1224-25. However,

the Tenth Circuit agreed with the Court that the agency defendants di d not violate NEPA

by not considering the Methane Flaring Alternative in the Leasing SFEIS. Id. at 1227-

28. As to remedy, the Tenth Circuit determined that “vacatur of the entire North Fork

Exception” was the appropriate remedy, rejecting Mountain Coal’s argument that the




      1
       The Court uses the term “agency defendants” to refer to the Forest Service,
BLM, and the individual defendants named in their official capacities.

                                            4
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 5 of 11




North Fork Exception should be vacated “only as applied to the Pilot Knob Roadless

Area.” Id. at 1229.



       The Tenth Circuit’s mandate issued on April 24, 2020. Docket No. 74. The Court

entered an order vacating the North Fork Exception on June 15, 2020. Docket No. 78. 2

       On June 12, 2020, plaintiffs filed the instant motion, which is styled an

“emergency motion to enforce remedy.” Docket No. 77. Plaintiffs argue that, as the

result of vacatur of the North Fork Exception, the Colorado Roadless Rule prohibits road

construction for mining purposes in the Sunset Roadless Area. Id. at 1. Plaintiffs

represent that, notwithstanding this fact, defendant-intervenor Mountain Coal Company

(“Mountain Coal”) bulldozed a new road in the Sunset Roadless Area the week of June

1, 2020, and plans to construct further new roads in the area. Id. at 1-2. Plaintiffs

request that, as to the North Fork Exception area, the Court order (1) the Forest Service

to “immediately withdraw consent to any approvals authorizing Mountain Coal to engage

in surface disturbing activities” and (2) Mountain Coal to “immediately halt all surface

disturbing activities.” Id. at 2-3.

       On June 19, 2020, plaintiffs filed a motion to extend the briefing schedule,

indicating that any need for expedited review of the instant motion had been “mitigated”

by a cessation order filed by the Colorado Division of Reclamation, Mining, and Safety

(“Colorado DRMS”). Docket No. 79; see also Docket No. 79-1 (cessation order).



       2
         Because the Court has entered the mandate, plaintiffs’ unopposed motion for
entry of the mandate will be denied as moot. Docket No. 76.

                                             5
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 6 of 11




Subsequently, the federal defendants and Mountain Coal filed responses, Docket Nos.

80 and 84, and plaintiffs filed a reply. Docket No. 89.

       On September 18, 2020, plaintiffs filed a “motion to expedite consideration” of the

instant motion. Docket No. 94. 3 Plaintiffs represent that Colorado DRMS modified the

cessation order on September 17, 2020, such that Mountain Coal could immediately

resume construction in the North Fork Exception area. Id. at 2. In response, Mountain

Coal represents that work is not expected to begin until October 2, 2020. Docket No.

97. In their response, the agency defendants offer a letter sent from BLM to Mountain

Coal’s attorney dated August 25, 2020. Docket No. 96-1. In the letter, BLM offers

confirmation that, following vacatur of the North Fork Exception, Mountain Coal’s leases

permit it to “travel on, maintain, and otherwise use” certain temporary roads and drill

pads, construct remaining approved drill pads (including tree-cutting as needed), and

drill certain approved boreholes. Id. at 2-3.

II.   ANALYSIS

       “District courts have the authority to enforce the terms of their mandates,” which

includes “the power to construe and interpret the language of the judgment.” Anglers

Conservation Network v. Ross, 387 F. Supp. 3d 87, 93 (D.D.C. 2019) (internal

quotations omitted). “A motion to enforce is the usual method for requesting a court to

interpret its own judgment and to compel compliance if necessary.” Id. (internal

quotations omitted). However, a court considering a motion to enforce after an

appellate remand is bound by the mandate rule, which requires the court to “carry the

       3
           The Court will also deny this motion as moot.

                                                6
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 7 of 11




mandate of the upper court into execution” and divests the court of power to consider

“the questions which the mandate laid at rest.” Estate of Cummings by & through

Montoya v. Cmty. Health Sys., Inc., 881 F.3d 793, 801 (10th Cir. 2018) (internal

quotations and brackets removed). In addition to those issues expressly ruled on by the

upper court, the mandate rule forecloses litigation of issues decided by the lower court

that were foregone on appeal or otherwise waived. Id.

       Here, the Tenth Circuit’s mandate to this Court was “for entry of an order vacating

the North Fork Exception.” High Country III, 951 F.3d at 1229. The Court entered such

an order on June 15, 2020. Docket No. 78. Plaintiffs argue that, in vacating the North

Fork Exception, “the Tenth Circuit precluded any road construction or tree clearing

activities in the Sunset Roadless Area.” Docket No. 77 at 6. And plaintiffs contend that,

as a result, Mountain Coal failed to comply with the mandate by beginning surface-

disturbing activities in the Sunset Roadless Area. Id. at 7, 11-13.

       If the Tenth Circuit intended to preclude any road construction or tree-clearing

activities in the Sunset Roadless Area, that instruction is not explicit in its opinion. See

generally High Country III, 951 F.3d at 1217-29. The Tenth Circuit’s opinion includes

three holdings. First, because the Exception SFEIS arbitrarily eliminated the Pilot Knob

Alternative, the Forest Service violated NEPA in promulgating the North Fork Exception.

Id. at 1224-27. Second, the agency defendants di d not violate NEPA by not considering

the Methane Flaring Alternative in the Leasing SFEIS because the agency defendants

took the requisite “hard look” at it. Id. at 1227-28. Third, the appropriate remedy for the

NEPA violation in promulgating the Exception SFEIS was vacatur of the entire North


                                              7
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 8 of 11




Fork Exception. Id. at 1228-29. Judge Kelly dissented from the first holding but

concurred in the second, while not commenting on the panel’s chosen remedy. Id. at

1229-32 (Kelly, J., dissenting).

       Because the Tenth Circuit’s opinion is silent on the question of the lease

modifications, the question is whether the Tenth Circuit’s vacatur of the North Fork

Exception requires the Court to vacate Mountain Coal’s lease modifications as well, as

plaintiffs request. See Docket No. 77 at 2-3. Under the APA, courts shall “hold unlawful

and set aside agency action” found to be “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Here, the Tenth Circuit

affirmed this Court’s holding that the issuance of the Leasing SFEIS – and the agency

decision it supported, Mountain Coal’s lease modifications – did not violate NEPA and

was not arbitrary or capricious. See High Country III, 951 F.3d at 1228-29. And the

Tenth Circuit explicitly vacated only the North Fork Exception, not Mountain Coal’s lease

modifications. See id. at 1229. If vacatur of the North Fork Exception compelled

vacatur of the lease modifications, this conclusion is not apparent from the mandate.4

       In at least one other case, the Tenth Circuit has expressly considered whether or

not to vacate a lease after finding a NEPA violation. See WildEarth Guardians v. United

States Bureau of Land Management, 870 F.3d 1222 (10th Cir. 2017). The Tenth Circuit

determined that BLM violated NEPA in the process of preparing an EIS for certain

mining leases. Id. at 1237-38. However, the Tenth Circuit rejected plaintiffs’ request to


       4
         Similarly, if vacatur of the North Fork Exception automatically required vacatur
of the lease modifications, the Tenth Circuit’s discussion of the Leasing SFEIS would
seem to be little more than dicta.

                                             8
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 9 of 11




vacate the mining leases as a remedy, noting that the district court “might fashion some

narrower form of injunctive relief” on remand and that the parties did not touch on the

question of “whether mining the lease tracts should be enjoined.” Id. at 1240. The

Tenth Circuit remanded with instructions to enter an order requiring BLM to revise its

EIS, but did not vacate the resulting leases. Id. Here, the extent of the Tenth Circuit’s

mandate was remand “for entry of an order vacating the North Fork Exception.” High

Country III, 951 F.3d at 1229. Unlike in WildEarth Guardians, the Tenth Circuit’s order

contains no discussion of the effect that such an order would have on the lease

modifications. See WildEarth Guardians, 870 F.3d at 1240. Because the Tenth Circuit’s

mandate contains no express or implied directive to vacate the lease modifications, the

Court will decline to do so.

       The Court next considers whether it may nevertheless order the relief that

plaintiffs seek, which includes enjoining Mountain Coal from conducting any “surface

disturbing activities” within the North Fork Exception area. Docket No. 77 at 3.

       Plaintiffs’ complaint includes eight causes of action, all of which allege NEPA

violations in the process of promulgating both the North Fork Exception and the lease

modifications. See Docket No. 1 at 31-37, ¶ 90-123. All of plaintiffs’ process challenges

to the lease modifications have been resolved in the agency defendants’ favor. What

plaintiffs raise now appears to be an entirely new claim, targeted not at the agency

defendants but at Mountain Coal.5 Plaintiffs’ claim is that Mountain Coal’s surface-


       5
        To the extent that plaintiffs’ motion argues that “the Forest Service had no
authority to authorize Mountain Coal to construct roads in the Sunset Roadless Area,”
see Docket No. 77 at 8, the Court is not convinced that this claim could be construed

                                             9
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 10 of 11




 disturbing activities in the Sunset Roadless Area violate the Roadless Rule,

 notwithstanding provisions that may be contained in Mountain Coal’s lease agreements

 with BLM. The merits of that claim, about which the Court expresses no opinion, are

 weighty and disputed by plaintiffs and Mountain Coal. That does not mean, however,

 that the Court may resolve the claim on the basis of the complaint in this case, which is

 brought pursuant to the APA and NEPA. “[S]tatutes like the APA” and NEPA “permit

 judicial review only to ensure that, in making a decision, a governmental agency follows

 the proper procedural process.” See Colo. Env’t Coal. v. Salazar, 875 F. Supp. 2d

 1233, 1243 (D. Colo. 2012). Whether or not a private entity’s actions are prohibited

 under a regulation is a question that does not appear to be within the scope of this type

 of procedural review, and must therefore be brought in some other posture that would

 permit review. Cf. id. at 1259 (“The Court has concerns as to whether [canceling leases]

 falls within the scope of the instant action, which is an APA challenge to the [EIS] (not to

 the decision to issue[] leases).”). Accordingly, the Court will deny plaintiffs’ motion.

 III. CONCLUSION

        For the foregoing reasons, it is

        ORDERED that Plaintiffs’ Emergency Motion to Enforce Remedy [Docket No. 77]

 is DENIED. It is further

        ORDERED that Plaintiffs’ Unopposed Motion for Entry of Tenth Circuit Mandate

 [Docket No. 76] is DENIED AS MOOT. It is further




 as arising under NEPA or plaintiffs’ complaint in this case.

                                              10
Case 1:17-cv-03025-PAB Document 99 Filed 10/02/20 USDC Colorado Page 11 of 11




      ORDERED that Plaintiffs’ Motion to Expedite Consideration of Plaintiffs’

 Emergency Motion to Enforce Remedy [Docket No. 94] is DENIED AS MOOT.



      DATED October 2, 2020.

                                       BY THE COURT:



                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                          11
